DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 12/10/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden because a search of any of the groups should include a searching all of CPC class D06F.  This is not found persuasive because class D06F contains hundreds of thousands of documents and a search of all of class D06F would be unreasonable and quite burdensome.  Furthermore, methods inherently require different search strategies than systems.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/21.


Claim Objections
Claim 4 is objected to because of the following informalities:  “one or more relay” should be “one or more relays”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “one or more relay is” should be “one or more relays are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “one or more fill valves.”  It is unclear if this refers to the hot water fill valve and the cold water fill valve recited in claim 1.  Based on the disclosure, it is understood and assumed that the valves referred to in claim 4 are the hot and cold fill valves recited in claim 1.
Claim 7 recites the limitation "the source tap water".  There is insufficient antecedent basis for this limitation in the claim.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009141218A1 by Abos et al. in view of U.S. Patent 5501792 granted to Carroll and U.S. Patent Application Publication 20110083699 by Rosenbauer.
As to claim 1, Abos teaches a water reuse system comprising a controller (para. 24); a reservoir tank 7 (fig. 1); a reservoir water transfer pump 21; drain water valves 13, 15; and a drain water pump 11, wherein the system is in fluid communication with a wash tank 1 of a wash machine having a wash tank 1, a dispenser 31, and an outlet valve 17, and wherein the dispenser dispenses a cleaning composition into the wash tank.
Abos teaches a controller, but does not explicitly teach that it is a PLC or PCB controller.  However, one of ordinary skill in the art would have recognized that PLC or PCB controllers were well-known and common in the art and would have been obvious to use with the system taught by Abos (see Carroll, col. 8, ll. 27-49, teaching the use of a PLC controller in a water reuse system for a wash machine).
Abos teaches separate drain water valves 13, 15 (fig. 1) and does not teach a drain water diverter valve.  Rosenbauer teaches a wash machine and teaches that a diverter valve may be used instead of individual valves for diverting water flow (para. 21). One of ordinary skill in the art would have recognized as obvious to use a diverter valve for its known and intended function of diverting water flow in lieu of the separate drain valves of Abos with a reasonable expectation of success.
Abos teaches a fresh water fill line 4 (fig. 1), but does not explicitly teach hot and cold water fill valves.  However, one of ordinary skill in the art would have recognized that hot and cold water fill valves were well-known and common in the art of wash 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Carroll teaches relays between its reuse system controller and water fill valves for the known and intended purpose of controlling fill valves (col. 9, ll. 51-60).
As to claim 5, Carroll teaches that the relay is a NC relay (col. 9, ll. 51-60).
As to claim 6, Carroll teaches hot and cold water fill valves (col. 9, ll. 51-60).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009141218A1 by Abos et al. in view of U.S. Patent 5501792 granted to Carroll and U.S. Patent Application Publication 20110083699 by Rosenbauer as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20210172156 by Maxant et al.
As to claim 2, Abos teaches a level sensor 28 to communicate the water level of the reservoir tank 7 to the controller (fig. 1).  Abos does not teach a sensor for monitoring the quality of water in the reservoir tank.  However, one of ordinary skill in the art would have recognized as obvious to have a sensor measure the quality of water in the reservoir tank.  Maxant teaches a water resuse system for a wash machine having a water quality sensor to determine if used water should be reused or discharged based on the measured water quality (para. 7).  One of ordinary skill in the art would have 
As to claim 3, Maxant teaches that the sensor may be a temperature sensor or a turbidity sensor (para. 17).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009141218A1 by Abos et al. in view of U.S. Patent 5501792 granted to Carroll and U.S. Patent Application Publication 20110083699 by Rosenbauer as applied to claim 1 above, and further in view of U.S. Patent 3841116 granted to Klein et al.
As to claim 7, Abos does not teach a reservoir tank fresh water filling system with a water valve in communication with fresh tap water.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Abos to have a fresh water filling system.  Klein teaches a water reuse system for a wash machine having a fresh water filling system into a reuse reservoir for the purpose of introducing fresh water to dilute any detergents remaining in the reused water (col. 6, ln. 67 – col. 7, ln. 2).  One of ordinary skill in the art would have been motivated to modify the system taught by Abos to have a fresh water filling system with an associated valve in order to have the ability to introduce fresh water into its reservoir tank to advantageously dilute remaining detergents in the reused water, as taught by Klein.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 8, upon the modification to have a fresh water filling system, a spray nozzle would necessary be included since any fluid outlet into the tank could function as a cleaning spray nozzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711